Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
After an updated search following the Response to the Ex Parte Quayle action (mailed on March 1, 2021) and the Applicant's corrections to obviate minor informalities as noted in the Quayle action (such modifications approved by the Examiner, including the changes to the Drawings), the application remains in condition for allowance for the reasons set forth in the Ex Parte Quayle action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688